DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to the rejection of claims under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-18 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach the entire combination of limitations as recited in the amended claims. In particular, with respect to independent claim 1 and corresponding independent claims, neither Zhou nor Yan expressly discloses or suggests “wherein the adversarial network learns and obtains a mapping relationship between the preset random noise information and the automobile image sample data, and adjusts weighting parameters in the adversarial network itself with the learned mapping relationship”, as claimed. US PG Pub. 2011/0184895A1 (hereinafter “Janssen”) and US PG Pub. 2020/0167609A1 (hereinafter “Chen”) additionally do not disclose or suggest the above-mentioned feature of learning a mapping relationship and adjusting weighting parameters of the adversarial network using the learned relationship, but Janssen and Chen do individually teach at least a part of the amended feature of “the background color noise is used to indicate an environment in which the image is located; wherein the environment in which the image is located comprises a night, a daytime or a rainy day” (see Janssen, ¶0029-0032, and Chen, ¶0032-0035). For these reasons, the independent claims and their respective dependent claims are considered to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668